DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 3/29/2021.  These drawings are acceptable.

Specification

The substitute and/or replacement abstract filed 3/29/2021 is entered.

Response to Amendment

The objections to the claims have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Examiner’s Statement of Reasons for Allowance
 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art Hunt, JR (US2006/0196199) and Hase (JP2011169559A) does not teach the device as recited, in particular “...receiving a parameter indicative of an extended range value; and computing the satisfaction threshold from a difference of the engagement threshold and the extended range value; energizing the environmental conditioning equipment by powering on when the temperature in the equipment space reaches the engagement threshold; and de-energizing the environmental conditioning equipment by powering off when the temperature in the enclosure reaches the satisfaction threshold, the satisfaction threshold being different than the engagement threshold for incurring a longer interval during which the environmental conditioning equipment is operating, the difference between the engagement threshold and the satisfaction threshold defining an extended range of operation through which the HVAC equipment operates subsequent to attaining the engagement threshold, the extended range defining a temperature range through which conditioning equipment remains continuously operational or idle,” when added to the other features claimed in independent Claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763